Name: Commission Regulation (EEC) No 541/92 of 3 March 1992 amending Regulation (EEC) No 3061/84 laying down detailed rules for the application of the system of production aid for olive oil
 Type: Regulation
 Subject Matter: agricultural activity;  processed agricultural produce;  economic policy;  agricultural policy;  cooperation policy
 Date Published: nan

 4. 3 . 92No L 59/10 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 541/92 of 3 March 1992 amending Regulation (EEC) No 3061/84 laying down detailed rules for the application of the system of production aid for olive oil THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 356/92 (2), and in par ­ ticular Article 5 (5) thereof, Whereas, in order to contribute towards the sound man ­ agement of the olive-oil production aid scheme and to facilitate more rapid payment of this aid, provision should be made for producer organizations or their associations to forward aid applications to the competent authorities as and when they receive them, after the verifications laid down have been completed ; Whereas, in view of the experience gained, the final dates for submission of aid applications by individual olive growers and by producer organizations or their associa ­ tions should be adjusted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, (a) that it will have the appropriate administrative structure for the performance of the tasks with which it is entrusted ; (b) that it will have the qualified staff necessary for the performance of such tasks ; (c) that it will draw up a quarterly report on its activi ­ ties and keep records relating to its management activities ; (d) on condition that the time limit referred to in Article 5 is adhered to,  if it is an organization which is not a member of an association, that it will submit to the competent authority each month the aid appli ­ cations transmitted to it by its members during the preceding month,  if it is an organization which is a member of an association, that it will transmit to the asso ­ ciation each month the aid applications submitted to it by its members during the preceding month,  if it is an association of producer organizations, that it will submit to the competent authority each month the aid applications transmitted to it during the preceding month by its member organizations .' ; 2 . in Article 5 (3) '31 May' is replaced by ' 15 June'; 3 . in Article 5 (4) ' 15 August' is replaced by '15 July'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 Commission Regulation (EEC) No 3061 /84 (3), as last amended by Regulation (EEC) No 1684/91 (4), is hereby amended as follows : 1 . the indents to the first subparagraph of Article 3 are replaced by the following : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 March 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9. 1966, p. 3025/66. (2) OJ No L 39, 15. 2. 1992, p. 1 . (3) OJ No L 288 , 1 . 11 . 1984, p. 52. 4) OJ No L 155, 19. 6 . 1991 , p. 5.